Citation Nr: 0506493	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1971, with more than one year of additional prior active 
service.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).

Upon filing his original claim in January 2002, the veteran 
indicated that he wished to file for nonservice-connected 
pension.  In May 2002, the RO notified the veteran by letter 
that this claim had been received.  However, no further 
action was taken with regard to this claim.  As the issue of 
entitlement to nonservice-connected pension has not been 
properly developed for appellate review, it is not before the 
Board at this time, and is, therefore, referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressors have not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in September 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file.  There is no 
indication that that veteran ever received treatment form a 
VA medical facility.  Records from private medical treatment 
providers have been associated with the claims file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and, (3) a link established by medical 
evidence, between current symptomatology and an established 
in-service stressor.  38 C.F.R. § 3.304(f).  The United 
States Court of Appeals for Veterans Claims has held that 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); See also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The veteran contends that he has PTSD, as the result of 
traumatic and stressful events that occurred while he was 
serving as medic in Vietnam.  In a July 2003 rating decision, 
the RO denied the veteran's claim for entitlement to service 
connection for PTSD as there was no current diagnosis of the 
disorder and there was insufficient medical evidence to 
confirm a link between any current psychiatric symptoms and 
an in-service stressor.  In a statement dated in August 2002, 
the veteran contends that while serving as a medic, i.e., 
Respiratory Therapist, in Long Vin at an evacuation hospital, 
he "treated hundreds of mutilated patients."  He stated, 
"[m]y duties were breathing and other duties also."  The 
veteran contended that he had experienced an increased 
frequency in nightmares regarding "victims that I had worked 
on to try and save their lives" over the last "8-9 years or 
more," and that the nightmares had also become more vivid in 
that timeframe.  The veteran stated that he would "wake up 
frightened and have to get up."

Pursuant with duty to notify and assist provisions of the 
VCAA, in September 2002, the RO sent the veteran a letter and 
asked him to complete a "stressor" questionnaire, which was 
enclosed with the letter.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The veteran did not 
return a completed questionnaire.  Rather, the veteran's 
notice of disagreement, offered by his representative and 
dated in March 2003, stated, "[t]he veteran's stressor 
statement [of August 2002] that identified him as medical 
personnel in Vietnam should be enough to verify his 
stressors."  If a veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and he must introduce 
credible corroborating evidence of his claimed in-service 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The veteran's service records show that he served in Vietnam 
from July 1969 to July 1970, and that he served as a medic.  
However, a March 2004 decision issued by the Army Board for 
Correction of Military Records denied the veteran's 
application to be awarded the Combat Medical Badge.  The 
decision states, in relevant part, "[t]here is no evidence 
of record, and the applicant has not provided any evidence, 
which shows that he was assigned or attached to a medical 
unit that was organic to an infantry unit of brigade, 
regimental or smaller size that was engaged in active ground 
combat."  

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Service medical records show that the veteran was 
psychologically normal upon entering the service, and upon 
discharge there from.  There are no complaints of or 
treatment for any psychiatric conditions while in service.

Private medical records spanning from March 1996 to May 2002 
indicate that the veteran had been hospitalized and/or 
treated for conditions including, but not limited to, 
strokes, severe mineral deficiencies, diabetes mellitus with 
"substantial" hyperglycemia, gout, arthritis, 
gastroenteritis, possible hypothyroidism, possible ischemic 
chest pain, and an abnormal electrocardiogram.  Following a 
stroke in December 1998, the veteran currently resides at a 
nursing home.  Medical evidence also shows that the veteran 
has been treated for approximately 30 years of chronic 
alcohol abuse, which has resulted in a history of alcoholic 
encephalopathy, a history of alcoholic hepatitis, delirium 
tremens, multi-infarction dementia, and "organic mental 
dysfunction."  There is no evidence associated with the 
claims file to indicate that the veteran was ever treated for 
PTSD.

Following a stroke in November 2001, the veteran was referred 
for a magnetic resonance imaging scan (MRI) of his brain to 
rule out a cerebrovascular accident (CVA).  The results of 
this MRI indicated that the veteran had small white matter 
infarction in the right pretrigonal region.  The MRI showed 
that the veteran had advanced small vessel ischemic disease 
for the patient's age, which was 54 years old at that time.  
The MRI also showed that the veteran had brain atrophy.  A 
second MRI was conducted approximately five days later 
regarding encephalopathy.  The impressions from this 
examination were that there was no evidence to show acute 
ischemic infarction, but that there was slight prominence of 
the subarachnoid spaces consistent with a "mild degree of 
cortical atrophy."

In January 2001, the veteran was taken from his nursing home 
to a private hospital emergency room following a "violent 
outburst."  It was noted in the treatment record that the 
veteran had no history of "any behavioral acting out."  His 
wife reported that she had never seen him be aggressive and 
that "this is very out of character for him."  Upon mental 
status examination, the veteran was appropriate, although 
"[h]is facial expression is sad for the most part."  The 
veteran's mood was observed as "predominantly depressed with 
some minor irritability as he feels that he is ready to go 
home from the nursing home."  Speech progression was marked, 
with some mild confusion and paranoia.  The veteran believed 
that there were people at the nursing home who were 
"plotting to blow it up" and he was concerned about the use 
of experimental drugs on him.  He denied suicidal or 
homicidal ideation.  He denied aggressive or impulsive 
feelings.  The veteran voiced regret for his verbal 
aggression during the incident at the nursing home.  The 
veteran was diagnosed with "multi-infarct dementia, mild," 
and it was recommended that a "mood disorder due to a 
medical condition" be ruled out.

The veteran underwent a private neurocognitive examination in 
March 2002, due to neurocognitive changes.  It was noted 
prior to examination that the veteran had a Physicians 
Assistant degree, and that he had recent hospitalizations for 
two metabolic disturbances, and delirium tremens from alcohol 
withdrawal, with detoxification completed.  His medical 
history included high blood pressure, a "questionable" 
closed head injury, motor tremulousness, and reported 
multiple cerebrovascular accidents.

The veteran's intellect and achievement were noted as 
abnormal.  The veteran's achievement was placed at the fifth 
and sixth grade levels.  Neurocognitive functioning was also 
noted as abnormal, and psychological functioning was 
"borderline abnormal."  It was stated, "[t]his profile 
does suggest that the [veteran] is extremely worried about 
his health condition and at times may have difficulties 
discerning between healthy and unhealthy physical and 
cognitive status."  The examiner noted, "[h]e is worried 
about the state of his cognitive abilities and is borderline 
mild dysphoric."  The examiner's clinical impressions were 
that the veteran had an abnormal examination with moderate 
severity, and that the results were "not consistent with 
normal aging."  The examiner opined that the results of the 
veteran's examination were "most consistent with dementia 
associated with a medical condition, reflecting both 
problematic vascular and probable toxic etiologies."  It was 
suggested that the veteran was at risk for alcohol 
idiosyncratic syndrome, and that he must maintain complete 
abstinence.  The examiner noted that the veteran had 
difficulties "of a psychological nature and should seek help 
at the VA for psychotherapy toward maintaining sobriety, 
addressing general adjustment issues, and for past report of 
PTSD."

A psychiatric review generated in April 2002 by the Social 
Security Administration, which was used in granting the 
veteran disability benefits effective in December 1998, 
summarized the veteran's disabilities as an "organic mental 
disorder," and stated that the veteran had a history of 
alcoholism that included alcoholic encephalopathy and brain 
atrophy.  This summary further indicated that there was 
insufficient evidence to substantiate the presence of 
schizophrenic, paranoid and other psychotic disorders, 
affective disorders, anxiety-related disorders, and 
personality disorders.  However, the summary did indicate 
that the veteran had "behavioral changes or physical 
changes" that were "associated with the regular use of 
substances that affect the central nervous system."  The 
report stated that the veteran "has a history of chronic 
alcoholism associated with hepatitis and by [October 2001] 
alcoholic encephalopathy," and that the veteran was 
"currently living in a nursing home."  There were no social 
or other functional limitations noted.

In the veteran's substantive appeal dated in October 2003, he 
stated, "[the denial] was decided on alcoholism, and not the 
events that took place in Vietnam. . . .  I feel I am being 
discriminated against because of Alcoholism which has been 
used as self medication."  In a private medical treatment 
note dated in October 1998, the veteran denied he was an 
alcoholic, "but says he does drink occasionally."

In a private treatment note dated in April 2002, the 
attending physician noted that the veteran had, among his 
alcohol-related health problems, a "[h]istory of 
post-traumatic stress disorder."  However, the physician did 
not indicate that there was a current diagnosis of PTSD, nor 
did the examiner indicate that any of the veteran's symptoms 
supported such a diagnosis.

Although there are two medical notations within the claims 
file regarding PTSD, both of these reflect a subjective 
"mere mention" of PTSD-either a "past report of" or a 
"history of," rather than an actual objective medical 
diagnosis.  

The veteran has set forth a specific stressor of treating 
"hundreds of mutilated patients."  According to service 
records, the veteran requested to be trained as a medic.  As 
discussed above, there is no evidence to support the 
contention that the veteran served with or was attached to a 
medical unit that was organic to an infantry unit of brigade, 
regimental or smaller size that was engaged in active ground 
combat.  

The veteran, through his representative, asserts that because 
he was not afforded a VA examination regarding his claimed 
PTSD, that there has not been proper development in the 
instant appeal.  However, VA is not under any duty to afford 
the veteran with a VA psychiatric examination.  See 38 C.F.R. 
§ 3.159(c)(4).  

In sum, the Board finds that the veteran did not have combat 
duty and was not attached to a combat unit.  The veteran's 
lack of detail about the alleged stressors makes it 
impossible for them to be verified by the U.S. Armed Services 
Center for Research of Unit Records.  Most importantly, a 
current diagnosis of PTSD is not of record.  Accordingly, 
service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


